United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1870
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Jacques Jay Weston, doing business      *
as Love Worth Seeking Ministries, Inc., * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                 ___________

                             Submitted: November 16, 2009
                                Filed: December 21, 2009
                                 ___________

Before WOLLMAN, RILEY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Jacques Jay Weston pleaded guilty to making a false statement to a financial
institution, in violation of 18 U.S.C. § 1014, and was sentenced to eighteen months’
imprisonment. He appeals from his sentence, arguing that the district court1 treated
the U.S. Sentencing Guidelines (guidelines) as presumptively reasonable. We affirm.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
       At Weston’s sentencing hearing, the district court stated, “I’ll work through the
factors in 18 United States Code Section 3553 and the sentencing guidelines. I’ll
sentence within the guidelines range unless there’s a reasonable ground to go above
or below.” Sentencing Tr. at 3-4. After ruling on Weston’s objections to the
presentence investigation report, the district court determined Weston’s guidelines-
range sentence to be fifteen to twenty-one months’ imprisonment, based on his offense
level of fourteen and his criminal history category of I. Weston and his mother asked
for leniency, following which the district court imposed the above-stated sentence.
Weston raised no objections to the sentence.

       Weston contends that the district court applied a presumption of reasonableness
to the guidelines-range sentence and thus committed a procedural error in violation
of Nelson v. United States, 129 S. Ct. 890 (2009) (per curiam), Gall v. United States,
552 U.S. 38 (2007), and Rita v. United States, 551 U.S. 338 (2007). We review
Weston’s claim for plain error because he did not properly preserve it. United States
v. Jones, 563 F.3d 725, 729 (8th Cir. 2009) (applying plain error review to an alleged
procedural error because defendant failed to object).

       In Nelson v. United States, the Supreme Court concluded that the district court
erred in applying a presumption of reasonableness to defendant’s guidelines range.
129 S. Ct. at 892. The district court had sentenced the defendant to a guidelines-range
sentence, explaining that “the Guidelines are considered presumptively reasonable,
so that unless there’s a good reason in the statutory sentencing factors, the Guideline
sentence is the reasonable sentence.” Id. at 891 (alterations and internal quotations
omitted). The Supreme Court emphasized that “[t]he Guidelines are not only not
mandatory on sentencing courts; they are also not to be presumed reasonable” and
found “it plain from the comments of the sentencing judge that he did apply a
presumption of reasonableness to Nelson’s Guidelines range.” Id. at 892.




                                          -2-
       We disagree with Weston’s contention that his case is analogous to Nelson, and
we conclude that the district court’s statement that it intended to apply a guidelines
range sentence “unless there’s a reasonable ground to go above or below” did not
amount to error. Unlike the sentencing judge in Nelson, the district court did not
plainly state that it considered the guidelines to be presumptively reasonable, saying
only that it planned to sentence Weston within the guidelines range. The statement
was made during the court’s introductory remarks and indicated the court’s
willingness to sentence Weston outside of the guidelines range if it found some reason
to do so. After making the statement and before imposing the sentence, the court
engaged in a lengthy discussion with Weston’s counsel and with Weston himself
about the objections to the presentence investigation report and the facts related to the
offense. Moreover, the district court had read the letters submitted on Weston’s
behalf, allowed Weston’s mother to speak, and commended Weston for being a good
son. In light of this record, we conclude that Weston has failed to show that the
district court presumed the guidelines-range sentence was reasonable. See United
States v. Bain, 586 F.3d 634, 638-39 (8th Cir. 2009) (distinguishing Nelson).

       To the extent Weston argues that the district court committed procedural error
for failing to explain adequately its reasons for an eighteen-month sentence, we
conclude that the argument is without merit. Although the district court could have
said more about the sentence it imposed, the record reflects that the district court
“considered the parties’ arguments and ha[d] a reasoned basis for exercising [its] own
legal decisionmaking authority.” Rita, 551 U.S. at 356. As set forth above, the
sentencing transcript reflects that the district court was fully aware of the evidence
relevant to Weston’s sentence at the time it reached its decision to sentence him within
the guidelines range.

        The judgment is affirmed.
                      ______________________________



                                          -3-